Title: From Thomas Jefferson to George Mathews, 8 October 1779
From: Jefferson, Thomas
To: Mathews, George



Sir
In Council, Oct. 8. ’79.

The proceedings respecting Governor Hamilton and his companions previous to your arrival here you are acquainted with. For your more precise information, I enclose you the advice of Council of June 16th of that of August the 28th. another of Sep: 19th. of the parole tendered them the 1st: instant and of Governor Hamilton’s letter of the same day stating his objections in which he persevered: from that time his confinement has become a voluntary one. You delivered us your letters the next day when the post being  just setting out much business prevented the Council from taking them into consideration. They have this day attended to them and found their resolution expressed in the enclosed advice bearing date this day. It gives us great pain that any of our countrymen should be cut off from the society of their friends and tenderest connections while it seems as if it was in our means to administer relief. But we trust to their good sense for discerning and their spirit for bearing up against the fallacy of this appearance. Governor Hamilton and his companions were imprisoned and ironed, 1st. In retaliation for cruel treatment of our captive citizens by the Enemy in general. 2d. For the barbarous species of warfare which himself and his savage allies carried on in our Western frontiers. 3d. for particular acts of barbarity of which he himself was personally guilty to some of our citizens in his power. Any one of these charges was sufficient to justify the measures we took. Of the truth of the first yourselves are witnesses. Your situation indeed seems to have been better since you were sent to New York but reflect on what you suffered before that and knew others of your countrymen to suffer and what you know is now suffered by that more unhappy part of them who are still confined on board the prison ships of the Enemy. Proofs of the second charge we have under Hamiltons own hand: And of the third as sacred assurances as human testimony is capable of giving. Humane conduct on our part was found to produce no effect: the contrary therefore was to be tried: If it produces a proper lenity to our citizens in captivity it will have the effect we meant: if it does not we shall return a severity as terrible as universal. If the causes of our rigour against Hamilton were founded in truth that rigour was just and would not give right to the Enemy to commence any new hostilities on their part: and all such new severities are to be considered, not as retaliation but as original and unprovoked. If those causes were not founded on truth they should have denied them. If declining the tribunal of truth and reason they chuse to pervert this into a contest of cruelty and destruction we will contend with them in that line, and measure out misery to those in our power in that multiplied proportion which the advantage of superior numbers enables us to do. We shall think it our particular duty after the information we gather from the papers which have been laid before us to pay very constant attention to your situation and that of your fellow prisoners. We hope that the prudence of the Enemy will be your protection from injury, and we are assured that your regard for the honour of your country would not permit you to wish we should suffer ourselves to be bullied into an acquiescence  under every insult and cruelty they may chuse to practice, and a fear to retaliate lest you should be made to experience additional sufferings. Their Officers and soldiers in our hands are pledges for your safety: we are determined to use them as such. Iron will be retaliated by iron but a great multiplication on distinguished objects, prison ships by prison ships and like for like in general. I do not mean by this to cover any officer who has acted or shall act improperly. They say Capt. Willing was guilty of great cruelties at the Natches if so they do right in punishing him. I would use any powers I have for the punishment of any officer of our own who should be guilty of excesses unjustifiable under the usage of civilized nations. However I do not find myself obliged to believe the charge against Capt. Willing to be true on the affirmation of the British commissary because in the next breath he affirms no cruelties have as yet been inflicted on him. Capt. Willing has been in irons.
I beg you to be assured there is nothing consistent with the honour of your country which we shall not at all times be ready to do for the relief of yourself and companions in captivity. We know that ardent spirit and hatred for tyrany which brought you into your present situation will enable you to bear up against it with the firmness which has distinguished you as a soldier, and to look forward with pleasure to the day when events shall take place against which the wounded spirits of your Enemies will find no comfort even from reflections on the most [re]fined of the cruelties with which they have glutted themselves. I am with great respect Your most obedt. & most hbl. servt.,

Th: Jefferson

